DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed October 26, 2020, has been received and entered.
	Claims 4, 11, 12, and 14-19 are canceled.  Claim 20 is new.
	Claims 1-3, 5-10, 13, and 20 are pending and examined on the merits.

Claim Objections
Claims 7-10 and 13 are objected to because of the following informalities: 
Claim 7 is objected to because it recites “400nm” without a space between the number and the unit “nm.”  Since claim 7 is objected to, its dependent claims, claims 8-10 and 13, must be objected to.
Appropriate correction is required.

Claim Interpretation
It is noted that the term “antimicrobial selectivity” is defined in the specification as meaning “the relative kill rate for nanotextured materials with the defined range of properties with regard to one class of microbial organism compared to one or more other classes of microbial organisms, such as bacteriacidal selectivity where the organism is bacteria or prokaryotic vs. eukaryotic selectivity for such classes” (page 11, paragraph [0050]).  This signifies that antimicrobial selectivity is due to the nanotextured material possessing the claimed structural properties as recited in instant claims 1 and 7 (the claimed structural properties are ‘the defined range of properties’).  Therefore, a material meeting the structural properties of instant 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis (US 2016/0212989. Listed on IDS filed 6/3/20) in view of Fisher (Biointerphases. March 2016. 11(1): 011014. 6 pages. Previously cited) and Schneider (Scientific Reports. 2016. 6: 21400. 9 pages. Listed on IDS filed 6/3/20), and in light of Hamano (US 2003/0104296. Previously cited).
Juodkazis discloses a synthetic biocidal surface comprising an array of nanospikes that are lethal to cells on said surface due to piercing of cell membranes by said nanospikes (page 2, paragraph [0009]).  Nanospikes read on nanopillars.  Thus Juodkazis discloses a nanotextured material comprising a substrate (the body of the synthetic biocidal surface) having a plurality of nanopillars (nanospikes) extending from a first surface of the substrate, thereby being comparable to the claimed invention.  The synthetic biocidal surface can be made by exposing a silicon comprising substrate surface to reactive-ion etching (abstract; page 2, paragraph [0011]), and Juodkazis teaches one aspect of their invention in which the material from which the nanostructured surface of the invention is formed is black silicon (bSi) (page 5, paragraph [0046]).  Therefore, the substrate of Juodkazis comprises silicon and reads on the limitation of instant claims 3 and 10.  
The nanospikes have, on average, a height from the surface of from about 100 nm to about 600 nm, and in one aspect, the nanospikes have an average height of from about 300 nm to about 500 nm (page 4, paragraph [0034]).  These height ranges overlap with the nanopillar length ranges of instant claims 1 and 7.  Additionally, at the half maximum height, the nanospikes can have a diameter from about 20 nm to about 300 nm, and in one aspect have an average diameter of from about 20 nm to about 50 nm at half their maximum height (page 4, paragraph [0034]).  These overlap with the nanopillar diameter ranges of instant claims 1 and 7 
Further still, Juodkazis discloses that in one aspect, the centre of the nanospikes, when viewing the surface from above, can be located, on average from about 200 nm to about 700 nm apart, such as from about 300 to about 500 nm apart (page 4, paragraph [0036]).  Given the following calculations, it is obvious that the spacing of the nanospikes signify pillar densities that fall in the ranges of instant claims 1 and 7:
1000 nm in 1 µm, thus:
1000 nm/(300 nm spacing) = 3.33 nanospikes per µm
3.33 nanospikes/µm x 3.33 nanospikes/µm = about 11 nanospikes/µm2, falling in the range of instant claim 7
1000 nm/(200 nm spacing) = 5 nanospikes per µm
5 nanospikes/µm x 5 nanospikes/µm = 25 nanospikes/µm2, falling in the range of instant claim 1
Additionally, nanospikes read on nanopillars further having a tip opposite the substrate (the body of the synthetic biocidal surface), the tip having a tapering diameter with a tip angle, thereby meeting limitations of instant claims 1 and 7.  

Juodkazis differs from the claimed invention in that Juodkazis does not expressly disclose that the tips of their nanospikes have a taper diameter with a tip angle of greater than 30° (as recited in instant claim 1) or less than 20° (as recited in instant claim 7).
However, Juodkazis discloses that “As the inventors understand that the biocidal activity of the nanostructured surfaces results from the nanospikes piercing cell membranes it is 
Fisher produced two structurally distinct nanocone surfaces, characterized them, and examined their bactericidal ability (abstract).  Fisher discusses the topographical effect on bacterial adhesion and viability (see section starting on page 4), noting that a mathematical model by one research group suggested that when nanofeatures become sharper and the spacing between them is larger, the antibacterial properties of the surface are enhanced (page 5, right column, first paragraph).  Additionally, another study reported that nanopillars with the smallest diameters were able to kill even the weakest adhering strain of S. cerevisiae (page 5, right column, first paragraph).  Fisher hypothesized that bacterial contact with the sharp, nanometer-sized tips of their diamond nanocones would generate stress forces across the bacterial cell wall, resulting in cell death (page 5, last paragraph).  It is concludes that “Topographical feature shape and size, along with distribution and spacing in relation to the size and shape of the bacteria, are undoubtedly key elements to consider when engineering nanopatterned surfaces” (page 6, second paragraph).
Schneider discloses fabricating nanocones and microcones using reactive ion etching (RIE), altering the structuring geometry by varying the processing time and gas flow rates (page 1, last paragraph).  In particular, the nanocones and microcones are fabricated on silicon wafers to produce superhydrophobic silicon samples by using RIE in which SF6 and O2 flow rate were tuned (page 7, second full paragraph).  Figure 2(a) on page 3 includes a side view of a partially wetted cone, wherein α is half of the opening angle of the cone, and Schneider defines the 
Before the effective filing date of the claimed invention, it would have a matter of routine optimization to have varied the tip angle, including using tip angles falling in the range of ‘greater than 30°’ and ‘less than 20°’ such as the tip angles of about 5° to about 49.5° taught in Schneider, of the tips of the nanospikes of the synthetic biocidal surface of Juodkazis, since the sharpness of the nanospikes are recognized in Juodkazis and Fisher as being features of a nanostructured surface that affects their biocidal activity, Juodkazis indicates that the sharpness of the tip is an important element in biocidal activity, and since topographical feature shapes (which the skilled artisan would recognize that the tip angle affects) is a key element for engineering nanopatterned surfaces (as taught in Fisher).  The tip angle is directed to the sharpness of a nanospike as the smaller the tip angle, then the sharper the nanospike.  Thus the tip angle is a results-effective parameter as it affects the biocidal activity, wherein biocidal activity is sought by Juodkazis.  Additionally, in view of Fisher, the skilled artisan would have been motivated to use smaller tip angles since Fisher pointed to the finding of one research group suggested that sharper nanofeatures enhanced the antibacterial properties of the surface.  There would have been a reasonable expectation of generating nanospikes of tip angles falling in the 6 and O2 flow rate are tuned; the technique of Schneider for generating their nanocones and microcones on a surface of a silicon wafer is directed to the reactive ion beam etching technique with SF6 and O2 is taught in paragraph [0042] of Juodkazis, as well as used in Example 1 of Juodkazis for producing nanospikes on silicon wafers (page 7, paragraph [0058]).  As such, instant claims 7 and 10 are rendered obvious when a tip angle of less than 20° is used, and instant claims 1 and 3 are rendered obvious when a tip angle of greater than 30° is used.
Regarding instant claim 5, Juodkazis discloses that the substrates to which the surfaces according to their invention can be applied include a variety of substrates, such as hand rails, door knobs, handles, tables, chairs, light switches, toilets, etc. (paragraph [0040] on pages 4 and 5).  These substrates can comprise multiple surfaces.  For instance, a table has a top surface and a bottom surface.  Applying the nanostructured surface of Juodkazis to such substrates encompasses covering multiple surfaces of a single substrate with the nanostructured surface of Juodkazis.  The resulting product thus reads on nanostructured material comprising a first surface (e.g. top surface of a table) with a plurality of nanospikes (nanopillars) and a second surface (e.g. bottom surface of a table) with a second plurality of nanospikes (nanopillars) extending therefrom.  Therefore, instant claim 5 is rendered obvious.
Regarding instant claim 6 and 13, Juodkazis discloses that the nanostructured surfaces of their invention can be formed from a variety of materials, such as metal, semiconductor, polymer, composite, and/or ceramic materials (page 5, paragraph [0041]).  Juodkazis lists preferred metals as including elemental iron, cobalt, and nickel (page 5, paragraph [0043]).  As 
Regarding instant claims 8 and 20, given that Juodkazis in view of Fisher renders obvious synthetic biocidal surfaces having all the structural properties of instant claims 1 and 7, then these surfaces inherently possess ‘antimicrobial selectivity to at least one organism’ as instantly claimed, particularly since ‘antimicrobial selectivity’ is due to a nanotextured material having the defined range of properties (i.e. claimed range of properties, see ‘Claim Interpretation’ section above).  Therefore, instant claims 8 and 20 are rendered obvious.
Regarding instant claims 2 and 9, Juodkazis in view of Fisher differs from the claimed invention in that Juodkazis does not expressly disclose that the plurality of nanospikes comprise a first set with a first pillar length/height and a second set with a second pillar length/height different from the first pillar length/height.
However, Fisher discloses that from their study, it would appear that size variation, nonuniformity, and decreased cone density of nanocone arrays on one of their surface B may act in a way to facilitate its bactericidal activity (page 5, right column, first paragraph).  On surface B, the size of the diamond nanocones can be divided into two groups:  a first group of very small diamond nanocones with heights less than 100 nm; a second group of very large diamond nanocones with heights in the range of 3-5 microns (page 3, left column, last paragraph).  Fisher 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included two size groups of nanospikes (specifically, one group of nanospikes of a first height, a second group of nanospikes of a second height different from the first height) in the synthetic biocidal surface rendered obvious by Juodkazis in view of Fisher.  One of ordinary skill in the art would have been motivated to do this because a nonuniformity, including nonuniformity conferred by using two different heights for nanocones (which read on nanospikes), was found in Fisher to improve the bactericidal activity of a surface comprising a plurality of nanocones (i.e. nanospikes), wherein biocidal activity is sought by Juodkazis for their invention.  There would have been a reasonable expectation that using two size groups of nanospikes would have improved the biocidal activity (bactericidal activity) of the synthetic biocidal surface since Fisher found it to improve the biocidal activity for a similar invention of a surface comprising nanocones (reading on nanospikes).  Therefore, instant claims 2 and 9 are rendered obvious.
A holding of obviousness is clearly required. 

Response to Arguments
Applicant’s arguments, filed October 26, 2020, with respect to the objection of claims 1-6, 11, and 12, the rejection under 35 U.S.C. 112(b) of claims 1-6, 11, and 12, the rejection under 35 U.S.C. 101 of claims 1, 2, 5, and 7-9, the rejection under 35 U.S.C. 102(a)(1) of claims 1, 2, and 5 as being anticipated by Nowlin, the rejection under 35 U.S.C. 103 of claim 4 over Nowlin in view of Ito, the rejection under 35 U.S.C. 103 of claims 7-19 and 12 over Green, the rejection 
In particular, the objection have been overcome by the amendment to claim 1.  
The rejection under 35 U.S.C. 112(b) has been overcome by the amendments to claims 1 and 2, or rendered moot by the cancelling of claims 4, 11, and 12.  Additionally, Applicant’s argument regarding the rejection under 35 U.S.C. 112(b) of claim 5 has been considered and found persuasive.  
The rejection under 35 U.S.C. 101 has been overcome by the limitation “the substrate comprising silicon” added to claims 1 and 7.  
The rejection under 35 U.S.C. 102(a)(1) over Nowlin and the rejection under 35 U.S.C. 103 over Nowlin in view of Ito have been overcome by the limitation “the substrate comprising silicon” added to claim 1.  The rejection under 35 U.S.C. 103 over Green and the rejection under 35 U.S.C. 103 over Green in further view of Nowlin and Ito have been overcome by the limitation “the substrate comprising silicon” added to claim 7.  The rejection under 35 U.S.C. 103 of claims 4 and 11 over Juodkazis, Fisher, Schneider, and Hamano in further view of Nowlin and Ito has been rendered moot by the canceling of claims 4 and 11.  
Additionally, the Terminal Disclaimer filed October 29, 2020, has overcome the double patenting rejection over the claims of Application No. 16/138,948.  
Therefore, these objections and rejections have been withdrawn. 
surface nanospikes (also referred to as "nanopillars") and for the cell membranes to be perforated thereby.”  As such, Juodkazis considers “nanospikes” and “nanopillars” to be synonymous.  Applicant has not distinguished the nanospikes of Juodkazis from the claimed nanopillars.  Therefore, the rejection under 35 U.S.C. 103 over Juodkazis in view of Fisher and Schneider, and in light of Hamano must be maintained.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                      

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651